


Exhibit 10.20


3339 South Fort Myer
12751 S. Cleveland Ave., Fort Myers, FL


FIRST AMENDMENT
TO
PURCHASE AND SALE AGREEMENT
This First Amendment to Purchase and Sale Agreement (this “Amendment”) is
entered into on December _____, 2012 by and between FIRST STATES INVESTORS 3300
B, L.P., a Delaware limited partnership, having an address c/o GKK Realty
Advisors, LLC, 420 Lexington Avenue, 19th Floor, New York, NY 10170 (“Seller”),
and NATIONAL FINANCIAL REALTY – WFB EAST COAST, LLC, a Delaware limited
liability company, having an address c/o National Financial Realty, Inc., 21250
Hawthorne Boulevard, Suite 700, Torrance, CA 90503 (“Purchaser”).
W I T N E S S E T H :
WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement dated as of November 6, 2012 (“Original Agreement”) the property
located at 12751 S. Cleveland Ave., Fort Myers, FL (“Property”); and
WHEREAS, Seller and Purchaser desire to amend the Original Agreement on the
terms and conditions hereinafter set forth.
NOW, THEREFORE, the parties agree to amend the Original Agreement as follows:
1.    Contingency Approval Date.    Notwithstanding anything to the contrary in
Original Agreement, the Contingency Approval Date set forth in Section 5.1(a) of
the Original Agreement is hereby amended to mean 11:59 p.m. (California time) on
Friday, December 21, 2012.
2.    Seller’s Initial Notice.    Notwithstanding anything to the contrary in
the Original Agreement, Seller’s Initial Notice shall be delivered by Seller to
Purchaser no later than 8:00 a.m. (California time) on Friday, December 21,
2012.
3.    Counterparts.    This Amendment may be executed and delivered (including
by facsimile transmission or portable document format (PDF)) in one or more
counterparts, each of which when executed shall be deemed to be an original, and
all of which taken together shall constitute one and the same agreement, with
the same effect as if the signatures thereto and hereto were upon the same
instrument.
4.    Governing Law.    This Amendment shall be governed by, and construed in
accordance with, the laws of the State of California.
5.    No Modification.    Except as modified by this Agreement, all of the
terms, covenants, conditions and provisions of the Original Agreement shall
remain and continue




--------------------------------------------------------------------------------




unmodified, in full force and effect. From and after the date hereof, the term
“this Agreement” shall be deemed to refer to the Original Agreement, as amended
by this Amendment. If and to the extent that any of the provisions of this
Amendment conflict or are otherwise inconsistent with any provisions of the
Original Agreement, the provisions of this Amendment shall prevail.
6.    Amendment.    This Amendment cannot be modified in any manner except by a
written agreement signed by Seller and Purchaser.




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Amendment has been duly executed and delivered by or on
behalf of each of the parties as of the date first written above.


SELLER:


FIRST STATES INVESTORS 3300 B, L.P.,
a Delaware limited partnership




By:
/s/ David E. Snyder

David E. Snyder
Chief Financial Officer




PURCHASER:




NATIONAL FINANCIAL REALTY – WFB EAST
COAST, LLC,
a Delaware limited liability company


By:
National Financial Realty, Inc.

a California corporation
Its Manager


By:
/s/ Vincent E. Pellerito

Vincent E. Pellerito
President








--------------------------------------------------------------------------------




Schedule 1
Purchase and Sale Agreement First Amendments (Right of First Refusal Properties)
Property Name
State
Property Type
Rentable SF
Purchase Price
Purchaser
3401 - Plaza
PA
Office
481,958
$39,343,510
National Financial Realty - WFB East Coast, LLC
3357 - Mortgage Center
NC
Office
450,393
$36,766,776
National Financial Realty - WFB East Coast, LLC
3438 - WVOC-Four Story
VA
Operations
443,181
$27,133,531
National Financial Realty - WFB East Coast, LLC
3362 - West End Center
NC
Office
343,336
$28,027,429
National Financial Realty - WFB East Coast, LLC
3343 - Atlant Ops Cntr
GA
Operations
335,608
$27,396,571
National Financial Realty - WFB East Coast, LLC
3415 - Columbia Grystn
SC
Office
240,976
$19,671,510
National Financial Realty - WFB East Coast, LLC
3365 - Winston Salem
NC
Office
187,743
$15,325,959
National Financial Realty - WFB East Coast, LLC
3354 - Greenville Sals
NC
Office
111,898
$9,134,531
National Financial Realty - WFB East Coast, LLC
3441 - West End Cntr
NC
Operations
85,455
$6,975,918
National Financial Realty - WFB East Coast, LLC
3368 - Haddon Township
NJ
Office
75,937
$4,029,310
National Financial Realty - WFB East Coast, LLC
3391 - Lancaster Square
PA
Office
59,045
$1,835,371
National Financial Realty - WFB East Coast, LLC
3345 - Columbus Main
GA
Office
50,759
$2,018,348
National Financial Realty - WFB East Coast, LLC
3371 - Morristown Offc
NJ
Office
39,955
$1,588,745
National Financial Realty - WFB East Coast, LLC
3413 - Chalstn 16 Brd
SC
Office
39,558
$3,229,224
National Financial Realty - WFB East Coast, LLC
3370 - Main Strt Offic
NJ
Office
35,660
$3,784,327
National Financial Realty - WFB East Coast, LLC
3408 - York Square
PA
Office
27,967
$1,112,062
National Financial Realty - WFB East Coast, LLC
3339 - South Fort Myrs
FL
Office
25,370
$909,933
National Financial Realty - WFB East Coast, LLC
3376 - Red Bank Mn Off
NJ
Office
23,856
$2,531,657
National Financial Realty - WFB East Coast, LLC
3433 - VA Beach Pembrk
VA
Office
22,403
$1,828,816
National Financial Realty - WFB East Coast, LLC
3405 - West Chestr Off
PA
Branch
19,063
$1,556,163
National Financial Realty - WFB East Coast, LLC
3422 - Blacksburg
VA
Branch
10,912
$433,898
National Financial Realty - WFB East Coast, LLC
3423 - Brookneal
VA
Branch
5,339
$435,837
National Financial Realty - WFB East Coast, LLC





